

Exhibit 10.18







On Assignment, Inc.
2010 INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT AWARD NOTICE
On Assignment, Inc., a Delaware corporation, (the “Company”), pursuant to its
2010 Incentive Award Plan, as amended from time to time (the “Plan”), hereby
grants to the holder listed below (“Participant”), an award of restricted stock
units (“Restricted Stock Units” or “RSUs”). Each Restricted Stock Unit
represents the right to receive one Share upon vesting of such Restricted Stock
Unit. This award of Restricted Stock Units is subject to all of the terms and
conditions set forth herein and in the Restricted Stock Unit Award Agreement
attached hereto as Exhibit A (the “Restricted Stock Unit Award Agreement”) and
the Plan, each of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Restricted Stock Unit Award Agreement.
Participant:
Peter T. Dameris
Grant Date:
 
Grant Number:
_________ (“20__ Tranche B Award”)
Target Number of RSUs:
_______ (“Target RSUs”)
Maximum Number of RSUs:
_______
Earned RSUs:


The number of RSUs that are earned (the “Earned 20__ Tranche B RSUs”) shall be
determined based on achievement of performance target(s) for calendar year 20__
determined by the Compensation Committee of the Company’s Board of Directors on
or prior to March 31, 20__.
 
Vesting Schedule
Any Earned 20__ Tranche B RSUs shall vest in substantially equal installments on
January 2 of each of the following three years, subject to the Participant’s
continued employment through the applicable vesting date.
 
If the performance target is not attained in full and some or all RSUs do not
become Earned 20__ Tranche B RSUs, then any portion which fails to be earned
shall roll forward for one year only and will be added to the Tranche B award
that is granted to the Participant in the following year. Vesting of such
carried forward portion will be determined in the following year by reference to
the attainment of the performance targets applicable to the Tranche B award for
the following year.
 
Termination:
The RSUs will be subject to forfeiture upon a Termination of Services as set
forth in Section 2.5 of the Restricted Stock Unit Award Agreement (after taking
into consideration any vesting that may occur in connection with such
Termination of Services, if any), provided, however, that if Participant
experiences a Qualifying Termination (as defined in that certain Second Amended
and Restated Senior Executive Agreement between the Company and Participant,
dated November 17, 2015 (the “Employment Agreement”)), the RSUs shall remain
outstanding and eligible to vest in accordance with Section 2.3(b) of the
Restricted Stock Unit Award Agreement.




--------------------------------------------------------------------------------



By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Restricted Stock Unit
Award Agreement and this Grant Notice. Participant has reviewed the Restricted
Stock Unit Award Agreement, the Plan and this Grant Notice in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Grant Notice and fully understands all provisions of this Grant Notice, the
Restricted Stock Unit Award Agreement and the Plan. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, this Grant Notice or
the Restricted Stock Unit Award Agreement. If Participant is married and living
in one of the following states: Alaska, Arizona, California, Idaho, Louisiana,
Nevada, New Mexico, Texas, Washington or Wisconsin, his or her spouse has signed
the Consent of Spouse attached to this Grant Notice as Exhibit B.
On Assignment, Inc.:
PARTICIPANT:
By:
 
By:


Print Name:
Jon Holman
Print Name:
Peter T. Dameris
Title:
Chairman, Compensation Committee of the Board of Directors
Date:


Address:
26745 Malibu Hills Road
Address:
 
 
Calabasas, CA 91301
 
 

 















--------------------------------------------------------------------------------



EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
ON ASSIGNMENT, INC. RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
On Assignment, Inc., a Delaware corporation (the “Company”), has granted to
Participant an award of restricted stock units (“Restricted Stock Units” or
“RSUs”) under the On Assignment, Inc. 2010 Incentive Award Plan, as amended from
time to time (the “Plan”).
ARTICLE 1.
GENERAL


1.1Defined Terms. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice. As used herein, the term
“stock unit” shall mean a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding Share (subject to
adjustment as provided in Section 13.2 of the Plan) solely for purposes of the
Plan and this Agreement. The Restricted Stock Units shall be used solely as a
device for the determination of the payment to eventually be made to Participant
if such Restricted Stock Units vest pursuant to Section 2.3 hereof. The
Restricted Stock Units shall not be treated as property or as a trust fund of
any kind.


(a) “Termination of Consultancy” shall mean the time when the engagement of
Participant as a Consultant to the Company or a Subsidiary is terminated for any
reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death, Disability or retirement, but excluding: (a)
terminations where there is a simultaneous employment or continuing employment
of Participant by the Company or any Subsidiary, and (b) terminations where
there is a simultaneous re-establishment of a consulting relationship or
continuing consulting relationship between Participant and the Company or any
Subsidiary. The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Consultancy,
including, but not by way of limitation, the question of whether a particular
leave of absence constitutes a Termination of Consultancy. Notwithstanding any
other provision of the Plan, the Company or any Subsidiary has an absolute and
unrestricted right to terminate a Consultant’s service at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in writing.


(b)“Termination of Directorship” shall mean the time when Participant, if he or
she is or becomes a Non-Employee Director, ceases to be a Director for any
reason, including, but not by way of limitation, a termination by resignation,
failure to be elected, death or retirement. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to a Non-Employee Director.
(c)“Termination of Employment” shall mean the time when the employee-employer
relationship between Participant and the Company or any Subsidiary is terminated
for any reason, with or without cause, including, but not by way of limitation,
a termination by resignation, discharge, death, Disability or retirement; but
excluding: (a) terminations where there is a simultaneous reemployment or
continuing employment of Participant by the Company or any Subsidiary, and (b)
terminations where there is a simultaneous establishment of a consulting
relationship or continuing consulting relationship between Participant and the
Company or any Subsidiary. The Administrator, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Employment, including, but not by way of limitation, the question of whether a
particular leave of absence constitutes a Termination of Employment.


(d)“Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.

A-1







--------------------------------------------------------------------------------



1.2Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE 2.
GRANT OF RESTRICTED STOCK UNITS


2.1Grant of RSUs. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company grants to Participant an award of RSUs as
set forth in the Grant Notice, upon the terms and conditions set forth in the
Plan and this Agreement.


2.2Company’s Obligation to Pay. Each RSU has a value equal to the Fair Market
Value of a Share on the date it becomes vested. Unless and until the RSUs will
have vested in the manner set forth in Article 2 hereof, Participant will have
no right to payment of any such RSUs. Prior to actual payment of any vested
RSUs, such RSUs will represent an unsecured obligation of the Company, payable
(if at all) only from the general assets of the Company.


2.3Vesting Schedule.


(a)Subject to Sections 2.3(b) and 2.5 hereof, the RSUs awarded by the Grant
Notice will vest and become nonforfeitable with respect to the applicable
portion thereof according to the vesting schedule set forth on the Grant Notice
to which this Agreement is attached (the “Vesting Schedule”), subject to
Participant’s continued employment through the applicable vesting dates, as a
condition to the vesting of the applicable installment of the RSUs and the
rights and benefits under this Agreement. Unless otherwise determined by the
Administrator, partial employment or service, even if substantial, during any
vesting period will not entitle Participant to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
Termination of Services as provided in Section 2.5 hereof or under the Plan.


(b)In addition, (i) upon a Qualifying Termination (as defined in the
Participant’s Employment Agreement) prior to January 2 of the following year,
the RSUs shall remain outstanding and eligible to vest (without the requirement
of continued employment beyond such termination) as set forth in the Grant
Notice to which this Agreement is attached (i.e., subject to the achievement of
the applicable performance goal(s) during calendar year 20__) on a pro-rated
basis (based on employment during the 20__ calendar year) on January 2 of the
following year and (ii) upon a Qualifying Termination on or after January 2 of
the following year, any Earned 20__ Tranche B RSUs (as defined in the Grant
Notice to which this Agreement is attached) shall automatically vest in full.


2.4Consideration to the Company. In consideration of the grant of the award of
RSUs by the Company, Participant agrees to render faithful and efficient
services to the Company or any Subsidiary. Nothing in the Plan or this Agreement
shall confer upon Participant any right to continue in the employ or service of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which rights are hereby expressly
reserved, to discharge or terminate the services of Participant at any time for
any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and Participant.


2.5Forfeiture, Termination and Cancellation upon Termination of Services.


(a)In the event that the Participant experiences a Termination of Services that
is not a Qualifying Termination, RSUs that have not vested as of the date of
termination (after taking into account any accelerated vesting that may occur in
connection with such Termination of Services) shall thereupon automatically be
forfeited, terminated and cancelled as of the date of termination without
payment of any consideration by the Company, and

A-2







--------------------------------------------------------------------------------



the Participant (or the Participant’s beneficiary or personal representative, as
the case may be) shall have no further rights hereunder.


(b)In the event that the Participant experiences a Qualifying Termination (i)
prior to January 2 of the following year, the RSUs shall remain outstanding and
eligible to vest in accordance with Section(s) 2.3(b) hereof or (ii) on or after
January 2 of the following year, any Earned 20__ Tranche B RSUs shall
automatically vest in full.
2.6Payment upon Vesting.


(a)As soon as administratively practicable following the vesting of any
Restricted Stock Units pursuant to Section 2.3 hereof, but in no event later
than sixty (60) days after such vesting date (for the avoidance of doubt, this
deadline is intended to comply with the “short-term deferral” exemption from
Section 409A of the Code), the Company shall deliver to Participant (or any
transferee permitted under Section 3.2 hereof) a number of Shares (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Company in its sole discretion) equal
to the number of Restricted Stock Units subject to this award that vest on the
applicable vesting date, unless such Restricted Stock Units terminate prior to
the given vesting date pursuant to Section 2.5 hereof. Notwithstanding the
foregoing, in the event Shares cannot be issued pursuant to Section 2.7(a), (b)
or (c) hereof, then the Shares shall be issued pursuant to the preceding
sentence as soon as administratively practicable after the Administrator
determines that Shares can again be issued in accordance with Sections 2.7(a),
(b) and (c) hereof.


(b)Notwithstanding anything to the contrary in this Agreement, the Company shall
be entitled to require payment by Participant of any sums required by applicable
law to be withheld with respect to the grant of RSUs or the issuance of Shares.
Such payment shall be made by deduction from other compensation payable to
Participant or in such other form of consideration acceptable to the Company
which may, in the sole discretion of the Administrator, include:
(i)Cash or check;


(ii) Surrender of Shares (including, without limitation, Shares otherwise
issuable under the RSUs) held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the minimum amount required
to be withheld by statute; or
(iii)Other property acceptable to the Administrator (including, without
limitation, through the delivery of a notice that Participant has placed a
market sell order with a broker with respect to Shares then issuable under the
RSUs, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of its withholding
obligations; provided that payment of such proceeds is then made to the Company
at such time as may be required by the Company, but in any event not later than
the settlement of such sale).


The Company shall not be obligated to deliver any new certificate representing
Shares to Participant or Participant’s legal representative or enter such Share
in book entry form unless and until Participant or Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of Participant
resulting from the grant or vesting of the RSUs or the issuance of Shares.
2.7Conditions to Delivery of Stock. Subject to Section 2.6, the Shares
deliverable hereunder, or any portion thereof, may be either previously
authorized but unissued Shares or issued Shares which have then been reacquired
by the Company. Such Shares shall be fully paid and nonassessable. The Company
shall not be required to issue or deliver any Shares deliverable hereunder or
portion thereof prior to fulfillment of all of the following conditions:
(a)The admission of such Shares to listing on all stock exchanges on which such
Shares are then listed;



A-3







--------------------------------------------------------------------------------



(b)The completion of any registration or other qualification of such Shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;


(c)The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;


(d)The receipt by the Company of full payment for such Shares, including payment
of any applicable withholding tax, which may be in one or more of the forms of
consideration permitted under Section (c) hereof; and


(e)The lapse of such reasonable period of time following the vesting of any
Restricted Stock Units as the Administrator may from time to time establish for
reasons of administrative convenience.


2.8Rights as Stockholder. The holder of the RSUs shall not be, nor have any of
the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the RSUs and
any Shares underlying the RSUs and deliverable hereunder unless and until such
Shares shall have been issued by the Company and held of record by such holder
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 13.2 of the Plan.
ARTICLE 3.
OTHER PROVISIONS


3.1Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. Neither any person or persons acting as the Administrator and nor any
member of the Committee or the Board shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan,
this Agreement or the RSUs.


3.2Grant is Not Transferable. During the lifetime of Participant, the RSUs may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the Shares underlying
the RSUs have been issued, and all restrictions applicable to such Shares have
lapsed. Neither the RSUs nor any interest or right therein shall be liable for
the debts, contracts or engagements of Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.


3.3Binding Agreement. Subject to the limitation on the transferability of the
RSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


3.4Adjustments Upon Specified Events. The Administrator may accelerate payment
and vesting of the Restricted Stock Units in such circumstances as it, in its
sole discretion, may determine. In addition, upon the occurrence of certain
events relating to the Shares contemplated by Section 13.2 of the Plan
(including, without limitation, an extraordinary cash dividend on such Stock),
the Administrator shall make such adjustments the

A-4







--------------------------------------------------------------------------------



Administrator deems appropriate in the number of Restricted Stock Units then
outstanding and the number and kind of securities that may be issued in respect
of the Restricted Stock Units. Participant acknowledges that the RSUs are
subject to amendment, modification and termination in certain events as provided
in this Agreement and under the Plan, including without limitation, under
Section 13.2 of the Plan.


3.5Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
3.5, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.


3.6Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.


3.7Governing Law. The laws of the State of California shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.


3.8Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.


3.9Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator;
provided that, except as may otherwise be provided by the Plan, no amendment,
modification, suspension or termination of this Agreement shall adversely affect
the RSUs in any material way without the prior written consent of Participant.


3.10Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.2 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.


3.11Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.


3.12Entire Agreement. The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof.


3.13Section 409A. The RSUs are not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued

A-5







--------------------------------------------------------------------------------



after the date hereof, “Section 409A”). However, notwithstanding any other
provision of the Plan, the Grant Notice or this Agreement, if at any time the
Administrator determines that the RSUs (or any portion thereof) may be subject
to Section 409A, the Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify Participant or any other person
for failure to do so) to adopt such amendments to the Plan, the Grant Notice or
this Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate either for the RSUs to
be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.
3.14Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive the Shares as a general unsecured creditor
with respect to RSUs, as and when payable hereunder.



A-6







--------------------------------------------------------------------------------



EXHIBIT B
TO RESTRICTED STOCK UNIT AWARD NOTICE


CONSENT OF SPOUSE


I, ____________________, spouse of ____________________, have read and approve
the foregoing On Assignment, Inc. Restricted Stock Unit Award Agreement (the
“Agreement”). In consideration of issuing to my spouse the shares of the common
stock of On Assignment, Inc. set forth in the Agreement, I hereby appoint my
spouse as my attorney-in-fact in respect to the exercise of any rights under the
Agreement and agree to be bound by the provisions of the Agreement insofar as I
may have any rights in said Agreement or any shares of the common stock of On
Assignment, Inc. issued pursuant thereto under the community property laws or
similar laws relating to marital prop-erty in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.
Dated: ________________________        
Signature of Spouse



